UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-204143 MONDOVITA CORP. (Exact name of registrant as specified in its charter) Nevada 38-3971039 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) #22 Calle Felix Nolasco, Atlantica, Puerto Planta, Dominican Republic (Address of principal executive offices) (Zip Code) (829) 639-9334 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [ ] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [X] YES [ ] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 13,333,333 common shares issued and outstanding as of November 13, 2015. Table of Contents PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risks 6 Item 4. Controls and Procedures 6 PART II - OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 8 SIGNATURES 9 2 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements Mondovita Corp. September 30, 2015 Index Balance Sheets (unaudited) F-1 Statements of Operations (unaudited) F-2 Statement of Cash Flows (unaudited) F-3 Notes to the Financial Statements (unaudited) F-4 3 MONDOVITA CORP. BALANCE SHEETS September 30, 2015 March 31, 2015 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ - $ 16,000 Total Assets $ - $ 16,000 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ 5,541 $ - Total Liabilities 5,541 - STOCKHOLDERS’ EQUITY Stockholders’ Equity (Deficit) Preferred stock, $0.00001 par value, 100,000,000 shares authorized; No shares issued and outstanding as of September 30, 2015 and March 31, 2015, respectively - - Common stock, $0.00001 par value, 100,000,000 shares authorized; 13,333,333 shares issued and outstanding as of September 30, 2015 and March 31, 2015, respectively 133 133 Additional paid-in capital 15,867 15,867 Accumulated deficit (21,541) - Total Stockholders’ Equity (Deficit) (5,541) 16,000 Total Liabilities and Stockholders’ Equity $ - $ 16,000 (The accompanying notes are an integral part of these unaudited financial statements) F-1 MONDOVITA CORP. STATEMENT OF OPERATIONS (Unaudited) For The Three Months Ended September 30, 2015 For The Six Months Ended September 30, 2015 Operating Expenses General and administrative $ 7,400 21,541 Total Operating Expenses 7,400 21,541 Net Loss $ (7,400) (21,541) Net Loss Per Common Share - Basic and Diluted $ 0.00 0.00 Weighted Average Common Shares Outstanding - Basic and Diluted 13,333,333 13,333,333 (The accompanying notes are an integral part of these unaudited financial statements) F-2 MONDOVITA CORP. STATEMENT OF CASH FLOW (Unaudited) For The Six Months Ended September 30, 2015 Cash Flows from Operating Activities Net loss $ (21,541) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Accounts payable 5,541 Cash used in operating activities (16,000) Net change in cash (16,000) Cash and cash equivalents, beginning of period 16,000 Cash and cash equivalents, end of period $ - Supplementary Cash Flows Information Interest paid $ - Income taxes paid $ - (The accompanying notes are an integral part of these unaudited financial statements) F-3 MONDOVITA CORP. Notes to the Financial Statements Unaudited NOTE 1.NATURE OF BUSINESS AND CONTINUANCE OF OPERATIONS MONDOVITA CORP. (“we”, “us”, “our” or the “Company”) was formed on November 24, 2014 in Nevada.The Company is engaged in the business of procuring and negotiating employment and endorsement contracts for top talented athletes. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the US (US GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by US GAAP for complete financial statements. The accompanying financial statements at September 30, 2015 and March 31, 2015 and for the three and six months ended September 30, 2015 contain all normally recurring adjustments considered necessary for a fair presentation of our financial position, results of operations, and cash flows for such periods. Operating results for the three and six months ended September 30, 2015 are not necessarily indicative of the results that may be expected for the year ending March 31, 2016.These financial statements should be read in conjunction with the audited financial statements and accompanying notes included in our Registration Statement on Form S-1 for the year ended March 31, 2015. NOTE 2. GOING CONCERN These financial statements have been prepared on a going concern basis which assumes the Company will continue to realize its assets and discharge its liabilities in the normal course of business.As of September 30, 2015, the Company has not yet generated revenue from operations, and will require additional funds to maintain our operations.These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they become due. The Company intends to finance operating costs over the next twelve months through continued financial support from its shareholders and private placements of common stock. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a) Basis of Presentation These financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States and are expressed in US dollars. The Company’s year-end is March 31. b) Estimates and Assumptions The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. F-4 c) Earnings (Loss) Per Common Share Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. At September 30, 2015, the Company has no potentially dilutive securities outstanding. NOTE
